Title: 23d.
From: Adams, John Quincy
To: 


       Mr. Davies preach’d in the forenoon from Matthew V, 20. For I say unto you, that except your righteousness shall exceed the righteousness of the Scribes and Pharisees, ye shall in no case enter into the kingdom of heaven, and in the afternoon from I Corinthians I, 23, 24, 25. But we preach Christ crucified, unto the Jews a stumbling block, and unto the Greeks foolishness; But unto them which are called, both Jews and Greeks, Christ, the power of God, and the wisdom of God. Because the foolishness of God, is wiser than men; and the weakness of God, is stronger than men. This gentleman’s composition appears to be very good, and his delivery, tho’ not excellent, better than the common. He is the first preacher who has engaged my attention these many weeks. Coll. Waters and Mr. Foster came from Boston in the morning. The Coll. has a Son who entered College yesterday. There have been 35 admitted; two turn’d by for the vacation, and one for the year. We had a thunder shower came up, in the Evening, quite refreshing to the fields.
      